Citation Nr: 1034785	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  03-24 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for an ear disorder. 

2.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty in the Air Force 
from October 1956 to September 1960.  He subsequently served in 
the Air Force Reserves.

This appeal came before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from rating decisions of the VA 
Regional Office (RO) in St. Petersburg, Florida that denied 
service connection for a left knee disorder, and for an ear 
disorder.  

The Veteran was afforded a personal hearing in November 2004 
before the undersigned Veterans Law Judge sitting at St. 
Petersburg, Florida.  The transcript is of record.  The case was 
remanded by a decision of the Board dated in March 2005, and 
again in August 2008.  The Board is satisfied that there was 
substantial compliance with its remand directives as to the issue 
decided below.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The issue of entitlement to service connection for a left knee 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. 


FINDING OF FACT

The Veteran does not have a present disability of the left ear.   


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left ear 
disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

Here, the duty to notify was not fully satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might not be able to infer what evidence the VA found lacking in 
the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as with a statement of the case 
or supplemental statement of the case, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of letters sent to the appellant 
in October 2003, April 2005, and November 2008 that fully 
addressed all relevant notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the claim 
and of the appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letters were not sent before the 
initial AOJ decisions in this matter, the Board finds that this 
error was not prejudicial to the appellant because the actions 
taken by VA after providing notice have essentially cured the 
error in the timing of notice. Not only has the appellant been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim and given ample time to respond, but 
the RO also readjudicated the claim in supplemental statements of 
the case issued in February 2008 and in March 2010 after proper 
notice was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential fairness 
of the adjudication.  

During the pendency of this appeal, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran status; 2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, this 
notice must indicate that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.   The Veteran was issued a November 2008 
notice that substantially satisfied the Dingess notice 
requirements.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant as to the claim currently being 
adjudicated.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
RO has obtained VA and private treatment records.  The Veteran 
was afforded VA compensation examinations and a medical opinion 
was sought, pursuant to the Board's remand.  See 38 C.F.R. § 
3.159(c)(4) (2009).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are more than adequate.  The examinations 
provided an adequate basis for making a determination in this 
claim.  The Veteran was also afforded a personal hearing before 
the Board.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
Significantly, neither he nor his representative has identified, 
and the record does not otherwise indicate any additional 
existing evidence that is necessary for a fair adjudication of 
the claim that has not been obtained.  Therefore, no further 
notice or assistance to the appellant is required to fulfill VA's 
duty to assist in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection for an Ear Disorder

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also 
be granted for a disease first diagnosed after discharge when all 
of the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2009).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic." Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2009).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

The Veteran seeks service connection for an ear disorder.  He 
contends that he had ear problems prior to service which were 
aggravated during his military service.  The record reflects that 
the Veteran's MOS during service was aircraft mechanic.  The 
Veteran's service treatment records show that at enlistment in 
October 1956, the Veteran reported that he had not had ear 
trouble.  He was treated for an inflamed left ear in October 
1957, which was reported to be highly inflamed, thought to be a 
furuncle and for which a wick was applied.  At separation in 
September 1960, the Veteran reported that his ear drums had been 
lanced in 1945 and in 1952 due to improper drainage.  It was 
reported that there was no sequelae.  

After service, private records show that the Veteran was treated 
with medication for acute left external and medial otitis in 
April 1963.  VA records show that a scarred left tympanic 
membrane was noted in November1998.  In August 2000, examination 
of the ears showed the tympanic membranes to be intact.  Private 
audiogram report of December 2003 shows that on otoscopy 
examination the left tympanic membrane and canal were clear.  

The Veteran was examined by VA in January 2008.  Otoscopic 
examination was noted to be unremarkable.  He was examined by VA 
in December 2009.  The claims file was reviewed.  The Veteran's 
history was noted.  He reported that he had experienced multiple 
otitis media because of enlarged adenoids until he was in the 
third grade.  He reported that he underwent a tonsillectomy and 
that since then he has not had any further ear infections.  He 
stated that in the 1950's during service, he perforated his ear 
drum because of the airplane noise.  The examiner noted that 
there was no history of ear pain, dizziness, hearing loss, ear 
discharge, ear purities, or ear infection other than noted.  
Examination showed that there was no deformity of the auricle, no 
polyps and no middle or inner ear infection.  The external ear, 
the tympanic membrane and the mastoids were normal.  Well healed 
scars were noted on the tympanic membrane, from otitis media, 
bilaterally, but without retractions.  The diagnostic finding 
was, ear disease, resolved.  The examiner noted that the history 
given prior to active service was consistent with the physical 
examination and that the Veteran's pre-existing ear disease 
resolved prior to his active duty.  Thus, he concluded that he 
could not give an opinion regarding relation to service since the 
Veteran does not have active ear disease.  

The Veteran has contended that service connection should be 
granted for an ear disorder.  Although the record indicates 
findings of treatment in service, and that he gave a history of 
treatment at separation, it was also noted at separation that 
there was no sequalae.  There is also a finding of treatment in 
1963 for acute otitis media.  However, thereafter, there are no 
findings of a left ear disorder in the file.  Moreover, on VA 
examinations after the Veteran's separation from service, there 
was no showing that the Veteran had a left ear disorder or 
residuals of any left ear disorder.  In fact, a VA examiner 
reported that the Veteran's ear disease had resolved and that he 
does not have active ear disease.  Furthermore, the Veteran has 
submitted no evidence to show that he currently has a left ear 
disorder.  In short, no medical opinion or other medical evidence 
showing that the Veteran currently has a left ear disorder has 
been presented.  Rabideau v. Derwinski, 2 Vet. App. at 143.  

While the Veteran maintains that he has a left ear disorder, 
related to his active military service, as a lay person he has 
not been shown to be capable of making medical conclusions, thus, 
his statements regarding diagnosis and causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  While the Veteran is competent to report what comes to 
him through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  And although the Veteran 
is competent in certain situations to provide a diagnosis of a 
simple condition such as a broken leg or varicose veins, he is 
not competent to provide evidence as to more complex medical 
questions, as is the case here.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).  It is noted that he has denied having any 
symptoms of a left ear disorder on VA examination in 2008.  
Without evidence of a current disorder, service connection cannot 
be granted.  Rabideau v. Derwinski.  

Thus, a left ear disorder has not been shown at any time during 
the pendency of the claim.  See Gilpin v. West, 155 F. 3d 1353, 
1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (the Gilpin requirement that there be a 
current disability is satisfied when the disability is shown at 
the time of the claim or during the pendency of the claim, even 
though the disability subsequently resolves).  The Veteran's 
claim was received in 1999.  The competent lay and medical 
evidence fails to demonstrate a current disability of left ear at 
any time during the appeal period or for many years prior.  For 
these reasons, the elements for service connection for a left ear 
disorder have not been met, and this claim must be denied.  The 
evidence in this case is not so evenly balanced as to allow 
application of the benefit-of-the-doubt rule as required by law 
and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102;Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 
3.102 (2006).  


ORDER

Service connection for a left ear disorder is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

VA's duty to assist includes providing an adequate examination 
when such an examination is indicated.  Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007).  Once VA provides an examination, it 
must be adequate or VA must notify the Veteran why one will not 
or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

The Veteran was examined by VA in December 2009.  The Veteran's 
representative has pointed out that there are inconsistencies in 
the VA examination report.  The Board agrees.  In this regard, 
when the Board remanded this claim in August 2008, it was pointed 
out that the Veteran stated at service entrance in 1956 that he 
had had a knee injury prior to active duty.  The service medical 
records show that in December 1958, he was noted to have 
recurrent swelling of both knees.  It was noted that the left 
knee locked in flexion and that there was slight clicking on 
flexion and internal rotation. He was referred to the surgical 
clinic to rule out internal derangement of the left knee.  
Further it was noted by the Board that the Veteran denied knee 
problem on service discharge examination in September 1960.  The 
case was remanded to afford the appellant a VA orthopedic 
examination.  Based upon review of the evidence and physical 
examination, the examiner was to provide opinions as to a) 
whether it is at least as likely as not that the Veteran 
unmistakably had left knee disability prior to service, and if 
so, whether it is at least as likely as not that the left knee 
was clearly and unmistakably aggravated by active duty.  The 
examiner was also asked to determine whether it is at least as 
likely as not that current left disability is attributable to 
symptoms noted during service in 1958.  The December 2009 VA 
examiner stated that he could not resolve the question of whether 
the Veteran's left knee disorder was clearly and unmistakably 
aggravated during service without resorting to speculation.  He 
went on to state that the current left knee disorder is related 
to symptoms noted during service.  The examiner then stated that 
the evidence established that the Veteran's left knee disorder 
pre-existed service and that because the Veteran had chronic left 
knee pain since childhood it is likely that his current knee 
disability is attributable to symptoms noted not only during 
service in 1958, but also during childhood.  

Because the Board may not rely on its own unsubstantiated medical 
conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), it 
must rely on an informed medical opinion in order to adjudicate a 
claim.  As the results of the December 2009 VA examination appear 
to be contradictory and speculative in both the findings and 
conclusion, the Board concludes that another VA examination is 
necessary to obtain a clearer medical opinion as to the 
likelihood that the Veteran's left knee disorder is related to 
service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(once VA undertakes the effort to provide an examination when 
developing a service connection claim, it must provide an 
adequate one or, at a minimum, notify the claimant why one will 
not or cannot be provided).

The Board notes that this opinion is inadequate because the 
examiner did not provide any rationale to support the opinion 
offered.  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Additionally, the probative value of the 
opinion is negated as a result of the physician's failure to 
provide any rationale for his opinion.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed).

Without adequate rationale the opinion offered is conclusory, 
inadequate for the adjudicatory determinations to be made, and 
insufficiently responsive to the Board's August 2008 remand 
instructions. A remand by the Board confers on the appellant, as 
a matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The appellant is hereby notified that it is his responsibility to 
report for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action

1.  Arrange for the Veteran to undergo a VA 
orthopedic examination to evaluate his left 
knee disorder, and to provide a nexus 
opinion on his service connection claim.  
The claims file, to include a complete copy 
of this Remand, must be made available to 
the examiner, and the report of the 
examination should include discussion of 
the Veteran's service treatment records, 
documented medical history, and contentions 
regarding his left knee disorder.  All 
appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner(s) prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

The physician is asked to express an 
opinion as to when the Veteran's left knee 
disorder was first manifested (i.e., prior 
to service, in service, or after service).  
If the physician determines that the 
Veteran's disability is a disease which 
clearly and unmistakably (i.e., 
undebatably) preexisted service, the 
examiner is asked to indicate whether there 
is a permanent increase in the severity of 
the underlying pathology associated with 
the disability which occurred during 
service.  If the physician answers this 
question affirmatively, the physician is 
then asked to express an opinion as to 
whether the increase in severity is clearly 
and unmistakably (i.e., undebatably) due to 
the natural progress of the disease.  If 
the physician determines that the Veteran's 
disability did not increase in severity 
during service, the examiner should 
indicate as such.  The physician must 
provide a complete rationale any stated 
opinion.

If the physician determines that the 
Veteran's disability did not preexist 
service, the physician is then asked to 
express an opinion as to whether the 
Veteran's disability is at least as likely 
as not (i.e., 50 percent or greater 
possibility) related to the Veteran's 
military service.  The examiner should 
provide complete rationale for the 
questions posed above in a comprehensive 
narrative report.  If the examiner is 
unable to provide the requested opinion(s) 
without resorting to speculation, it should 
be so stated.  In such case, however, the 
examiner must provide a detailed rationale 
for such conclusion.

2.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).


3.  Following completion of the above, the 
claim for should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


